internal_revenue_service national_office technical_advice_memorandum date number release date third party contact index uil no case-mis no director ---------------------------------------------------------------- tam-131992-03 cc psi taxpayer's name taxpayer's address taxpayer's identification no years involved date of conference ---------------------------------------------------- ------------------------ -------------------------- ---------------- ----------------------------------- ----------------------- legend legend taxpayer ---------------------------------------------------- oas -------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------- ------------------------- issues is taxpayer s exchange of the right to award mileage with the oas an amount_paid by taxpayer for air transportation that is subject_to tax imposed by ' of the internal_revenue_code do taxpayer s reciprocal redemptions of award mileage with the oas constitute an amount_paid by taxpayer for air transportation that is subject_to tax imposed by ' conclusions tam-131992-03 taxpayer s exchange of the right to award mileage with the oas is an amount_paid by taxpayer for air transportation that is not subject_to tax imposed by ' when paid to foreign air carriers or to domestic air carriers for mileage awarded in connection with the purchase of taxable_transportation but is subject_to tax when paid to domestic air carriers for mileage not awarded in connection with the purchase of taxable_transportation taxpayer s reciprocal redemptions of award mileage with the oas were not an amount_paid by taxpayer for air transportation and therefore are not subject_to tax imposed by sec_4261 facts taxpayer is a domestic air carrier and the other air carriers oas are domestic or foreign air carriers all of the air carriers operate frequent flyer programs under which their customers are awarded frequent flyer miles when they purchase and use tickets for air transportation those frequent flyer miles can be redeemed for free tickets for air transportation according to rules established by each air carrier taxpayer entered into separate agreements aagreements with each of the oas to coordinate their frequent flyer programs these alliance agreements are part of the air carriers’ marketing efforts to increase overall air travel under the agreements members of taxpayer s frequent flyer program can purchase tickets for flights on the oas and accrue taxpayer frequent flyer miles for those flights in addition taxpayer s frequent flyer members can redeem taxpayer frequent flyer miles for flights on the oas reciprocally the oas frequent flyer members have the same ability to earn and redeem the oas frequent flyer miles on taxpayer during the periods in issue taxpayer and the oas kept account of mileage earnings and redemptions between themselves and expected a relative balance if an imbalance resulted some of the agreements required an imbalance payment by the deficient air carrier however no imbalance payments were made during any of the periods in issue law sec_4261 imposes a tax on the amount_paid for taxable_transportation as defined in ' of any person by air sec_4261 imposes a tax on the amount_paid for each domestic_segment one takeoff and one landing of taxable_transportation by air for international travel sec_4261 imposes a tax on any amount_paid for any transportation that begins or ends in the united_states of any person by air tam-131992-03 generally under ' d the person paying for the taxable_transportation is liable for the tax and under ' the person receiving the payment is required to collect the tax sec_4262 defines the term ataxable transportation as generally including transportation by air that begins and ends in the united_states for amounts paid after date ' e a treats any amount_paid and the value of any other benefit provided to an air carrier for the right to provide mileage awards for any transportation of persons by air as an amount_paid for taxable_transportation that is taxable under ' a notice_2002_63 2002_2_cb_644 provides that until regulations are issued under ' e the following rules apply to mileage awards amounts paid for mileage awards that cannot be redeemed for taxable_transportation beginning and ending in the united_states are not subject_to tax for purposes of this rule mileage awards issued by a foreign air carrier are considered to be usable only on that foreign carrier and thus not redeemable for taxable_transportation beginning and ending in the united_states therefore amounts paid to a foreign air carrier for mileage awards are not subject_to tax amounts paid_by an air carrier to a domestic air carrier for mileage awards that can be redeemed for taxable_transportation are not subject_to the tax to the extent those miles will be awarded in connection with the purchase of taxable_transportation amounts paid_by an air carrier to a domestic air carrier for mileage awards that can be redeemed for taxable_transportation are subject_to the tax to the extent those miles will not be awarded in connection with the purchase of taxable_transportation in revrul_84_12 1984_1_cb_211 an airline company instituted a program for frequent travelers entitling them to free round-trip tickets for amassing sufficient mileage travelers who enroll in the airline’s program prior to a certain date are entitled to a free bonus round-trip ticket without prior accrual of mileage the traveler must then accumulate the requisite amount of mileage by a certain date if the traveler does not accrue the requisite mileage the traveler is billed for the bonus ticket the ruling holds that the tax imposed by ' does not apply in the case of free bonus tickets issued by an air carrier to its customers who have already satisfied all requirements to qualify for the bonus the service reasoned that for purposes of the tax the amount subject_to tax is the actual amount_paid for air transportation and where no amount is paid the tax does not apply tam-131992-03 rationale issue both taxpayer and the oas operate frequent flyer programs under which their members are awarded frequent flyer miles when their members purchase and use air transportation pursuant to reciprocal agreements with the oas taxpayer s members can earn program miles for flights on the oas both foreign and domestic likewise the oas members can earn program miles for flights on taxpayer taxpayer argues that the air carriers are merely making accounting entries for the mileage involved and no payments are made under the agreements therefore by taxpayer s reasoning because no payment is made the tax under ' does not apply we disagree the agreements between taxpayer and the oas establish arrangements that effectively are exchanges of rights to award one another s mileage such exchanges constitute payments in_kind with similar facts revrul_2002_60 2002_2_cb_641 concludes the same when a domestic air carrier sells rights to provide mileage awards to a foreign air carrier in the ruling the foreign air carrier provides the domestic air carrier with mileage awards for transportation on the foreign air carrier s flights rather than pay for the miles with money the ruling reasons that the foreign air carrier s transfer of mileage awards to the domestic air carrier is a payment in_kind for the right to award miles according to the ruling the payment in_kind does not affect the tax consequences in this case each air carrier is effectively granted the right to award the other air carrier s mileage therefore taxpayer s exchange of its mileage awards for mileage awards of the oas constitutes payments by taxpayer for the right to award mileage of the oas whether taxpayer s payments are subject_to tax under ' a depends on whether or not the awarded mileage can be redeemed for taxable_transportation notice_2002_63 relative to foreign air carriers rule of notice_2002_63 provides that for purposes of the rule mileage awards issued by a foreign air carrier are considered usable only on that foreign air carrier and thus not redeemable for taxable_transportation therefore amounts paid to a foreign air carrier for mileage awards are not redeemable for taxable_transportation in the case of domestic air carriers mileage awards that can be redeemed for taxable_transportation are not subject_to the tax under rule of the notice to the extent they will be awarded in connection with the purchase of taxable_transportation and are subject_to tax under rule to the extent they will not be awarded in connection with the purchase of taxable_transportation in this case some of the oas from whom taxpayer purchases mileage are foreign air carriers and some are domestic air carriers in the case of foreign air carriers because the mileage awards are issued by a foreign air carrier the miles are tam-131992-03 considered usable only on that foreign air carrier and thus not redeemable for taxable_transportation thus under rule of notice_2002_63 the amounts taxpayer paid to foreign air carriers for mileage awards are not subject_to tax in the case of domestic air carriers some mileage awards redeemable for taxable_transportation were awarded in connection with the purchase of taxable_transportation and some were not under rule of notice_2002_63 the amounts taxpayer paid to domestic air carriers for mileage awards that were awarded in connection with the purchase of taxable_transportation are not subject_to tax under ' conversely under rule of notice_2002_63 the amounts taxpayer paid to domestic air carriers for mileage awards that were not awarded in connection with the purchase of taxable_transportation are subject_to tax under ' issue taxpayer entered into the alliance agreements with the oas in order to coordinate their frequent flyer programs the coordinated programs are part of the air carriers’ marketing efforts to increase their overall air travel the air carriers entered into the alliances by in part agreeing to the exchange of redemption obligations that is taxpayer s mileage awards are redeemable for air transportation on the oas while the oa s mileage awards are redeemable for air transportation on taxpayer the exchange of redemption obligations does not constitute payments for air transportation because such exchanges do not entitle anyone to air transportation under the agreements only the actual redemption of award mileage by a passenger a nontaxable event under rev_rul entitles a person to air transportation therefore because taxpayer’s payments were not an amount_paid for taxable_transportation taxpayer’s reciprocal redemptions with the oas are not subject_to the tax imposed by sec_4261 caveats temporary or final regulations pertaining to the issues addressed in this memorandum have not yet been adopted therefore this memorandum will be modified or revoked by the adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusions in the memorandum see ' dollar_figure of revproc_2004_2 2004_1_irb_83 however a technical_advice_memorandum that modifies or revokes a letter_ruling or another technical_advice_memorandum generally is not applied retroactively if the taxpayer can demonstrate that the criteria in ' dollar_figure of revproc_2004_2 are satisfied a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 provides that it may not be used or cited as precedent under ' c names addresses and identifying numbers have been deleted
